Case: 20-10599     Document: 00516143462         Page: 1     Date Filed: 12/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                              December 23, 2021
                                  No. 20-10599                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Paul Garza,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-374-1


   Before Owen, Chief Judge, and Haynes and Costa, Circuit Judges.
   Per Curiam:*
          Following a jury trial, Paul Garza was convicted of conspiracy to
   possess methamphetamine with the intent to distribute and possession of
   methamphetamine with the intent to distribute and was sentenced to 300
   months of imprisonment. He now appeals.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10599      Document: 00516143462           Page: 2    Date Filed: 12/23/2021




                                     No. 20-10599


          Garza first argues that the district court abused its discretion in
   denying his motion for a continuance to substitute retained counsel for
   appointed counsel. He complains that the denial forced him to proceed to
   trial without counsel of his choice, in violation of the Sixth Amendment.
          We review the denial of a motion for a continuance for an abuse of
   discretion that seriously prejudices the defendant.          See United States
   v. Stalnaker, 571 F.3d 428, 439 (5th Cir. 2009).           The totality of the
   circumstances here, with consideration of fairness factors, demonstrates that
   the district court’s denial of the motion for a continuance was neither
   arbitrary nor unreasonable. See id.; see also United States v. Neba, 901 F.3d
   260, 265 (5th Cir. 2018). Significantly, Garza’s request was not made until
   after voir dire was completed, he offered no reason for replacing counsel or
   for his delay, and he has not shown that he was seriously prejudiced by the
   denial of his request. See Stalnaker, 571 F.3d at 439; United States v. Barnett,
   197 F.3d 138, 144 (5th Cir. 1999); see also United States v. Gonzalez-Lopez, 548
   U.S. 140, 152 (2006); United States v. Silva, 611 F.2d 78, 79 (5th Cir. 1980).
   He therefore fails to show an abuse of discretion on the district court’s part.
   See Stalnaker, 571 F.3d at 439.
          Next, Garza asserts that the district court erred in failing to require
   the Government to disclose the identity of its confidential source (CS) and
   that the admission of testimony about the CS violated his Sixth Amendment
   confrontation rights. Because he did not raise the issue in the district court,
   review is limited to plain error. See Puckett v. United States, 556 U.S. 129, 135
   (2009); see also United States v. Smith, 822 F.3d 755, 761 (5th Cir. 2016);
   United States v. Young, 981 F.2d 180, 186-87 (5th Cir. 1992). Under the plain
   error standard, Garza must show an error that is clear or obvious and that
   affects his substantial rights. See Puckett, 556 U.S. at 135. If he makes such a
   showing, this court has the discretion to correct the error but only if it




                                          2
Case: 20-10599       Document: 00516143462          Page: 3     Date Filed: 12/23/2021




                                     No. 20-10599


   seriously affects the fairness, integrity, or public reputation of judicial
   proceedings. See id.
            Garza fails to demonstrate any clear or obvious error in connection
   with his Sixth Amendment claim because, although he complains globally
   about Special Agent Koenig’s testimony referencing information provided by
   the CS, he points to no specific out-of-court testimonial statements by the
   CS that were improperly admitted at trial in violation of his confrontation
   rights. See Puckett, 556 U.S. at 135; see also Crawford v. Washington, 541 U.S.
   36, 53-54 (2004). Because he fails to cite any authority in support of his claim
   that the district court should have sua sponte ordered the disclosure of the
   CS’s identity, Garza similarly fails to show clear or obvious error in
   connection with the court’s failure to do so. See Puckett, 556 U.S. at 135; see
   also United States v. Bishop, 603 F.3d 279, 281 (5th Cir. 2010). The claim fails
   for the additional reason that Garza makes no attempt to show that the
   district court’s alleged error affected his substantial rights. See Molina-
   Martinez v. United States, --- U.S. ----, 136 S. Ct. 1338, 1343 (2016); Puckett,
   556 U.S. at 135; see also United States v. Reagan, 596 F.3d 251, 254-55 (5th Cir.
   2010).
            For the first time on appeal, Garza also challenges the search of his
   bedroom as violative of the Fourth Amendment. Because he did not file
   a Federal Rule of Criminal Procedure 12(b)(3) motion to suppress in the
   district court, review of the claim is likewise limited to plain error. See United
   States v. Vasquez, 899 F.3d 363, 372-73 (5th Cir. 2018).
            The record establishes that the officers’ entry into and protective
   sweep of Garza’s sister’s home was valid both because they had a reasonable
   suspicion to believe the arrest warrant could be executed there and because
   the owner gave consent for them to enter. See Maryland v. Buie, 494 U.S.
   325, 327, 334 (1990); Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973).




                                           3
Case: 20-10599      Document: 00516143462          Page: 4    Date Filed: 12/23/2021




                                    No. 20-10599


   Because officers immediately observed evidence of drugs in plain view giving
   rise to probable cause for a search warrant, and because officers did not
   search the residence until the search warrant was obtained, there was no
   Fourth Amendment violation. See Buie, 494 U.S. at 327; see also United States
   v. Waldrop, 404 F.3d 365, 368 (5th Cir. 2005) (explaining plain view
   doctrine). Consequently, Garza fails to show that the admission of the
   evidence ultimately uncovered in his room was error, plain or otherwise. See
   Puckett, 556 U.S. at 135.
          Garza additionally complains that the district court erred in accepting
   the Presentence Report’s drug-quantity finding and assessment of a two-
   level firearms enhancement, which he asserts were not supported by a
   preponderance of the evidence. However, because his argument “does not
   extend beyond [a] conclusory assertion,” the sentencing challenges are
   deemed abandoned. Garrido-Morato v. Gonzales, 485 F.3d 319, 321 n.1 (5th
   Cir. 2007); see also Nicholas Acoustics & Specialty Co. v. H & M Const. Co., 695
   F.2d 839, 846-47 (5th Cir. 1983); FED. R. APP. P. 28(a)(8)(A).
          Finally, Garza asserts that trial counsel was ineffective in numerous
   ways. He did not raise these claims before the district court, and the record
   does not provide sufficient detail to allow the court to assess counsel’s
   effectiveness at this stage. See United States v. Isgar, 739 F.3d 829, 841 (5th
   Cir. 2014).   Accordingly, we decline to consider these claims without
   prejudice to their being raised in a 28 U.S.C. § 2255 motion. See id.
          For the foregoing reasons, the district court’s judgment is
   AFFIRMED.




                                          4